                          Case 20-12101 Doc 19 Filed 05/06/20 Page 1 of 1
                  Case 8:18-cv-02421-CBD Document 49-2 Filed 02/05/21 Page 1 of 2
Entered: May 6th, 2020
Signed: May 5th, 2020

SO ORDERED




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF MARYLAND
                                            at Greenbelt
                                    In re:   Case No.: 20−12101 − TJC     Chapter: 13

John T. Esler III and
Crystal Marie Esler
Debtors

                          ORDER DISMISSING CASE ON REQUEST OF DEBTOR
                         AND NOTICE THAT AUTOMATIC STAY IS TERMINATED
The Debtor having requested dismissal of this Chapter 13 case, and the Court finding that the case has not been
converted under § 706, § 1112, or § 1208 of the Bankruptcy Code and that the case may be dismissed under §
1307(b) of the Bankruptcy Code, it is, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that this case is dismissed; and it is further

ORDERED, that, to the extent the Trustee holds funds that would otherwise be returned to the Debtor, the Trustee
shall first deduct and remit to the Clerk the amount of $0.00 for unpaid filing and administrative fees; and

ALL PARTIES ARE HEREBY NOTIFIED, that the automatic stay imposed by 11 U.S.C. § 362(a) is terminated.


cc:    Debtor
       Attorney for Debtor − Kevin K. Shipe
       Case Trustee − Rebecca A. Herr

                                                    End of Order



15x08 (rev. 01/26/2010) − aharris
                      Case 20-12101 Doc 19-1 Filed 05/06/20 Page 1 of 1
                Case 8:18-cv-02421-CBD Document 49-2 Filed 02/05/21 Page 2 of 2
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                       at Greenbelt
                                In re:     Case No.: 20−12101 − TJC     Chapter: 13

John T. Esler III and
Crystal Marie Esler
Debtors

                                             NOTICE OF DISMISSAL




TO: All Creditors and Interested Parties


You are hereby notified that an Order Dismissing the above case was entered on 5/6/20.

ALL PARTIES ARE HEREBY NOTIFIED, that the automatic stay imposed by 11 U.S.C. § 362(a) is terminated.

Dated: 5/6/20
                                                         Mark A. Neal, Clerk of Court
                                                         by Deputy Clerk, Asia Harris
                                                         301−344−3371



Form ntcdsm
